Filed 1/22/21 V.T. v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO




  V.T.,
                                                                          E075910
            Petitioner,
                                                                          (Super.Ct.No. RIJ900458)
  v.
                                                                          OPINION
  THE SUPERIOR COURT OF
  RIVERSIDE COUNTY,

            Respondent;

  RIVERSIDE COUNTY DEPARTMENT
  OF PUBLIC SOCIAL SERVICES,

            Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Matthew C.

Perantoni, Judge. Petition denied.

         Anastasia M. Georggin for Petitioner.

         No appearance for Respondent.




                                                             1
       Gregory P. Priamos, County Counsel, and James E. Brown, Anna M. Marchand,

and Julie Koons Jarvi for Real Party in Interest.

       V.T. (mother) filed this petition for extraordinary writ after the juvenile court set a

hearing to terminate her parental rights. V.T. and father, who is not a party to the writ,

have one son, A.T., who was a one year old when the juvenile court took jurisdiction over

him and removed him from his parents’ custody based in part on the parents’ issues with

domestic violence. During the reunification period, mother was offered and participated

in services for 14 months. At the 12-month review hearing (Welf. And Inst. Code,

§ 366.21, subd. (f)(1), unlabeled statutory citations refer to this code) the juvenile court

followed the recommendations of the Riverside County Department of Public Social

Services (the department) by terminating services and setting a permanency planning

hearing under section 366.26.

       Mother challenges the order, claiming there was insufficient evidence that she was

provided reasonable services and that there was no substantial probability A.T. could be

returned to her if she were provided six more months of services. We find there is

substantial evidence on both points and deny the petition.

                                               I

                                           FACTS

       A.     Facts Leading to Detention

       The subject of this dependency proceeding is mother’s two-year-old son A.T. In

2017, eight months before A.T. was born, mother began to participate in the Stepping



                                              2
Stones program, which provided her with a parent partner. Mother remained a partner

from 2017 onwards.

       In November 2018, the department received a report alleging general neglect.

After investigation, the department found A.T.’s basic needs were being met and there

were no safety concerns, but they referred the parents to Home Visitation Module

(SafeCare), in part because the family’s home was unsanitary.

       In May 2019, the department received a report alleging that mother and father

engaged in domestic violence in front of A.T., and that the home was not safe or healthy

for a child. Both parents accused the other of using drugs.

       A social worker visited the home and found it unsanitary. The floor was littered

with food, trash, and toys, and rotten food in the kitchen had caused a fruit fly infestation.

Both parents denied engaging in domestic violence. Mother said she had been diagnosed

with schizophrenia, major depression, and anxiety. Mother was on medication, but didn’t

take it consistently because of forgetfulness, and she was also involved in counseling and

psychiatric services through Stepping Stones Mental Health Clinic. This was the same

program that provided the parents with a parent partner, who was visiting the home every

Thursday. Both parents were also still enrolled in SafeCare, and a SafeCare worker

visited the home every Friday.

       The department received another referral in mid-June. This referral alleged the

parents were engaging in domestic violence in A.T.’s presence, and that mother had

called police to report that father was stabbing the child. When the department responded,



                                              3
they found father had not harmed A.T. Mother appeared unstable and couldn’t focus or

answer questions in complete sentences. The parents agreed to participate in family

maintenance services.

       The department conducted two home visits in early July. During the second visit

the social worker noticed A.T. was bleeding from a diaper rash. She told the parents to

take him to urgent care, but the parents were reluctant because father said the urgent care

was closed and a cab would be expensive. The social worker called the nearest urgent

care and confirmed it was still open. The social worker offered to drive A.T. and the

parents. The parents declined the social worker’s offer and said father would take A.T.

himself. The parents did not answer calls the next day. The department conducted an

unannounced home visit the day after that, and the parents admitted they never took A.T.

to the doctor because it wasn’t necessary.

       Both parents continued to participate in the services provided by Stepping Stones,

including working with a parent partner and peer support specialist. The peer support

specialist said she was concerned the parents needed to work on healthy communication

and coping skills. She said they tended to fall into a two- to three-week cycle where they

would do well, then start an argument severe enough that father would threaten to leave,

then reconcile after a couple days. She said she was concerned A.T. was “witnessing so

much fighting.”

       On August 6, 2019, mother called her parent partner and claimed someone was

trying to take A.T. from her. When the department called mother about this, she claimed



                                             4
father was hurting himself. She said he had called her names, said she wasn’t able to care

for A.T., and had left with A.T. to go to Stepping Stones. She said she attempted to tackle

him to prevent him from leaving. The department called father, who confirmed he and

mother had fought, that he attempted to leave with A.T. to buy groceries, that mother

tackled him while he was holding A.T., and that he went to Stepping Stones after that.

Stepping Stones provided father and A.T. with temporary emergency housing.

       The next day the department conducted a visit at the temporary housing. Father

said mother needed to be admitted to emergency treatment services and that she had

thrown her keys in the pool and told people she was homeless. Later that day, Stepping

Stones informed the department that father told the person who drove him to the

emergency housing that he and mother both used methamphetamine, that he “was letting

[mother] use, so she could shut up,” and that her latest outburst was in part because of

withdrawals. The department returned to the emergency housing to place A.T. in

protective custody. When they arrived, mother was also there.

       Two days later, on August 9, 2019, the department filed a petition alleging A.T.

fell under section 300, subdivision (b)(1), because both parents neglected him, suffered

from unresolved mental health issues, abused substances, and failed to benefit from

services. The juvenile court detained A.T. from mother and father on August 12, 2019.




                                             5
       B.     Jurisdiction and Disposition

       On September 5, 2019, the court held a jurisdictional hearing and found the

allegations against mother and father true. It ordered psychological evaluations for both

parents to determine whether they would benefit from services.

       During a supervised visit on October 28, 2019, the parents focused on the

supervisor and foster parent rather than A.T., called A.T. a jerk, threatened to spank him

while changing his diaper, and brought unhealthy snacks (donuts).

       Mother’s psychological evaluation took place in October. The evaluator

recommended she continue receiving individual psychotherapy and dialectical behavior

therapy “to address mood symptoms, persecutory ideation, difficulties associated with

social avoidance and suicidal ideations, and to work through previous trauma.” The

evaluator also recommended mother participate in an intensive outpatient treatment

program, attend parenting classes, and see a neurologist regarding her possible

neurological impairments or traumatic brain injury.

       On November 22, 2019, the court adjudged A.T. a dependent, removed him from

his parents’ custody, and ordered reunification services for both parents.

       C.     The Six-Month Review Period

       Leading up to the six-month review hearing, the parents continued to live together

and denied any domestic violence. Mother complied with her mental health medication

regimen. The department gave her referrals for general counseling, mental health

medication evaluation, substance abuse treatment, substance abuse testing, psychological



                                             6
evaluation, neurological evaluation, parenting education, and domestic violence

education. Mother largely participated in these services and completed her parenting

education. However, on February 18, 2020, she tested positive for methamphetamine.

She was also unable to complete her neurological evaluation before May 2020, in part

because of the COVID-19 pandemic.

       On April 3, 2020, A.T. went to the doctor because he was coughing and wheezing.

       At the May 14, 2020 six-month review hearing, the department recommended

against returning A.T. because mother had not completed her services. The department

also expressed concern about her positive drug test and unresolved mental health issues.

In addition, they were concerned about the psychological evaluator’s opinion that mother

“had absolutely no insight into the nature of her mental disorder,” “no insight into the

nature of the difficulties between her and [father],” and “no insight in terms of her

limitations towards caring for the children [sic] or being able to work out her issues with

[father].” The evaluator stated mother was “unable to adequately benefit from services at

this juncture due to her mental disorder and a lack of insight and acceptance of the nature

of her mental disorder and need for treatment.”

       At the conclusion of the hearing, the court continued services for another six

months.

       D.     The 12-Month Review Period

       Mother continued to participate in various services and remained medication

compliant. However, she tested positive for methamphetamine again on May 6, 2020, and



                                             7
did not appear for testing three times in May and June. She tested negative on June 29

and July 14, 2020.

       In June and July 2020, A.T. visited the doctor multiple times due to concerns with

his coughing, wheezing, and asthma, and he underwent an outpatient surgery.

       Mother participated in FaceTime video calls with A.T. in May and June 2020.

Though these visits were infrequent at first, they increased to calls about three times a

week by the end of June. Both parents appeared for a socially distanced in-person play

date with A.T. on July 10, 2020, with no reported concerns.

       The department prepared another report prior to the 12-month status review

hearing and continued to recommend against returning A.T. to his parents’ care. The

department noted mother was participating in services and showed some insight into her

substance abuse issues and relationship with father. However, the department was

concerned about mother’s ability to maintain her sobriety and continued to be concerned

about her failure to complete the neurological examination. They were also concerned

that mother continued to have issues “managing her mental health symptoms and coping

as evidenced by her inconsistent drug screens and positive results.” Finally, the

department pointed to mother’s psychological evaluation indicating they had concerns

regarding mother’s ability to benefit from services. They ultimately recommended

terminating services as to mother.

       The court continued the 12-month status review hearing to September 3, 2020.

Prior to this hearing the department prepared an addendum to their report. This addendum



                                             8
changed the department’s recommendation from terminating services to continuing them

for another six months, as well as liberalized visitation. The report said mother completed

her outpatient substance abuse program and continued to participate in other services,

including individual and group counseling. She also continued to be treated for and

remain medication compliant regarding her diagnosed schizoaffective disorder.

       However, the de facto parents reported that neither parent seemed particularly

concerned with protecting A.T. during in-person visits. For example, the parents allowed

A.T. to climb on a play structure despite the structure being closed due to COVID-19.

They also allowed the child to drink from a water fountain rather than the water bottle

offered by the de facto parents. When asked whether they wanted to administer A.T.’s

asthma treatment, they opted to watch a social worker do it instead. The parents never

inquired about A.T.’s physical well-being despite a trip to the emergency room and three

to four visits to urgent care for a recurring ear infection. The parents also did not make an

affirmative effort to reach out regarding A.T.’s outpatient surgery, didn’t ask questions

when the de facto parent called to tell them how it went, and didn’t “emote any concerns

for the child.”

       On September 3, 2020, the court continued the 12-month status review hearing to

October 7, 2020.

       Prior to the continued 12-month status review, the department filed another

addendum to their report. In this addendum the department changed their

recommendation back to terminating services. The report again noted mother completed



                                              9
her court-ordered services, had only four more sessions in her domestic violence

program, continued to participate in group and individual counseling, and remained

medication compliant. She also completed her neurological evaluation, which came back

clear. Mother continued drug testing and tested clean on September 14, 2020.

       The department expressed concerns regarding the parents’ perceived passivity

towards A.T. In particular, the department was concerned the parents had not changed

their parenting style, as they started out “not involved in the child’s wellbeing,” as

“evidenced by the parents not calling [A.T.] on his birthday, checking on [A.T.] before

and after his surgery, asking in regards to [A.T.’s] diagnosis of asthma, and inquiring

about [A.T.’s] speech therapy.” When informed A.T. would be seeing a medical

specialist, the parents didn’t ask why he needed to be seen by a specialist. They also

didn’t seem to understand his medication regimen or ask any questions about it. Though

mother attended A.T.’s speech therapy, she did not ask questions, and she seemed not to

understand his treatment goals.

       The department also expressed concern about visitation. They noted that “parents

usually ask the social worker if they should change [A.T.’s] diaper, rather than using their

own judgment.” The department noted “the parents are diligent in following directives.

However, they lack the desire to take initiative.”

       When pressed on their passivity, the parents said they didn’t know and/or were

intimidated by the foster family agency social worker and caregiver.




                                             10
       The 12-month review hearing took place on October 13, 2020. The social worker

who took over the case in August 2020 testified. According to her, the issue was not the

parents’ compliance with services, but their communication. She attempted to fix this by

giving them her phone number and emphasizing she was available any time. She said

mother had completed her services, and she didn’t think mother needed to be referred for

any additional services. She also said that during one visit the parents let A.T. run into the

road and did not try to stop him.

       The court found the parents’ progress toward alleviating or mitigating the issues

necessitating placement was “minimal.” It found the department had complied with the

case plan and provided reasonable services. It found there was no substantial probability

of return, terminated both parents’ reunification services, and set a permanency planning

hearing under section 366.26. The court found that “mother and father have certainly

gone through the motions basically, physically completing services,” but that “[i]t does

not appear as though the parents are invested in the care of their medically-fragile child,”

and “[t]hey are certainly not taking any initiative.”

       Mother filed a timely notice of intent to file a writ petition.

                                              II

                                       DISCUSSION

       Mother raises two issues in her writ. First, she claims the department failed to

provide her with reasonable reunification services tailored to her needs as a special needs




                                              11
mother. Second, she challenges the finding there was no substantial probability A.T.

could safely return if she were given six more months of services.

       A.     Reasonable Reunification Services

       Mother argues the services provided were not reasonable in two main ways. First,

that her original case plan didn’t follow the recommendations of her psychological

evaluation. Second, that she wasn’t provided with services to help her manage A.T.’s

medical conditions.

              1.      Standard of Review

       When a court orders reunification services, the department must ensure the

services they provide are reasonable. (§ 361.5, subd. (a); Earl L. v. Superior Court (2011)

199 Cal.App.4th 1490, 1501.) Whether the reunification services offered were reasonable

and suitable is judged according to the circumstances of the particular case. (Earl L. v.

Superior Court, at p. 1501.) “The standard is not whether the services provided were the

best that might be provided in an ideal world, but whether the services were reasonable

under the circumstances.” (In re Misako R. (1991) 2 Cal.App.4th 538, 547.) Any

reunification plan “must be specifically tailored to fit the circumstances of each family

[citation], and must be designed to eliminate those conditions which led to the juvenile

court’s jurisdictional finding.” (In re Dino E. (1992) 6 Cal.App.4th 1768, 1777.)

       We review the juvenile court’s finding that reasonable services had been provided

or offered for substantial evidence. (Katie V. v. Superior Court (2005) 130 Cal.App.4th

586, 598.) That is, we examine the record in the light most favorable to the juvenile



                                             12
court’s order, to determine whether there is substantial evidence from which a reasonable

trier of fact could have made the finding under the clear and convincing evidence

standard. (In re Mary B. (2013) 218 Cal.App.4th 1474, 1483; In re Isayah C. (2004) 118

Cal.App.4th 684, 694.) We construe all reasonable inferences in favor of the juvenile

court’s decision. (Christopher D. v. Superior Court (2012) 210 Cal.App.4th 60, 70; In re

Julie M. (1999) 69 Cal.App.4th 41, 46.) We also resolve conflicts in the evidence in favor

of such a finding and do not reweigh the evidence. (In re Jasmine C. (1999) 70

Cal.App.4th 71, 75.)

       Mother emphasizes, however, the reasonable services finding “must be made by

clear and convincing evidence in the trial court.” (T.J. v. Superior Court (2018) 21

Cal.App.5th 1229, 1238.) “In general, when presented with a challenge to the sufficiency

of the evidence associated with a finding requiring clear and convincing evidence, the

court must determine whether the record, viewed as a whole, contains substantial

evidence from which a reasonable trier of fact could have made the finding of high

probability demanded by this standard of proof.” (Conservatorship of O.B. (2020) 9

Cal.5th 989, 1005.) In other words, “the question before a court reviewing a finding that a

fact has been proved by clear and convincing evidence is not whether the appellate court

itself regards the evidence as clear and convincing; it is whether a reasonable trier of fact

could have regarded the evidence as satisfying this standard of proof.” (Id. at p. 1009.)




                                             13
              2.     The Case Plan

       Mother has waived her right to argue her case plan was inadequate because she

failed to timely seek appellate review of her case plan by appealing from the dispositional

order. “By failing to appeal, [the mother] has waived any complaint she may have

regarding the plan as ordered. [Citation.] Having declined to seek appellate review of the

dispositional order, and having failed to file a petition to modify the dispositional order

[citation], [the mother] cannot fault [the department] for complying with it.” (In re Julie

M., supra, 69 Cal.App.4th at p. 47.)

       But even if we consider the merits of mother’s claim, we disagree with her that the

initial case plan was inadequate. The allegations against her included that she neglected

the health, safety, and well-being of her infant son by engaging in domestic violence

around him, that she suffered from unresolved mental health issues which impacted her

ability to care for him, that she had a history of substance abuse, and that she failed to

benefit from pre-placement services. In response, her case plan called for general

counseling, medication evaluations, a neurological evaluation, substance abuse

counseling, substance abuse testing, and parenting education.

       Contrary to mother’s assertions, this plan is largely in line with her psychological

evaluator’s recommendations, which included counseling, a neurological assessment,

medication management, and parenting education. While it is true the evaluator also

recommended an intensive outpatient program focusing on coping and emotional

regulation, reasonable services need not be perfect services. The test is whether they were



                                             14
tailored to the identified needs of the parent, not whether they were the best possible

services available. (In re Alvin R. (2003) 108 Cal.App.4th 962, 972.)

              3.     Reasonableness of Services

       In arguing the services the department provided weren’t reasonable, mother

focuses on the department’s failure to provide assistance in learning about and managing

A.T.’s medical care, as well as their failure to provide referrals for parenting classes

particularly tailored to her special needs. She argues that, given her mental health issues,

the department should have provided more specific parenting education courses “to

address skills that would increase [her] awareness and insight about herself,” and better

help her understand A.T.’s medical needs. She also argues that it’s not enough the social

worker made herself available for questions, or might have helped if asked, because “[a]

parent is ‘not required to complain about the lack of reunification services as a

prerequisite to the department fulfilling [their] statutory obligations.’ ” (Melinda K. v.

Superior Court (2004) 116 Cal.App.4th 1147, 1158.)

       Mother relies on In re Elizabeth R. (1995) 35 Cal.App.4th 1774 (Elizabeth R.) for

the proposition that the reasonableness of services turns, in part, on whether they were

sufficiently tailored to the special needs of a special needs parent. That case concerned an

intelligent but mentally ill mother who suffered from severe bipolar disorder and

postpartum psychosis. (Id. at pp. 1778-1779.) The mother was hospitalized and placed

under conservatorship, circumstances authorities used to deny her visitation requests. The

court found the services provided were not reasonable and not tailored to her needs



                                             15
because authorities made no effort to allow her visitation despite her hospitalization,

analogizing her circumstance to that of incarcerated parents. (Id. at pp. 1791-1793.)

       This case is easily distinguishable from Elizabeth R. Perhaps most importantly, the

mother in that case was effectively denied visitation because of her hospitalization for

mental illness. The tailoring the court required in Elizabeth R. was that the relevant

authorities allow visitation when parents are hospitalized for mental illness. (Elizabeth R.,

supra, 35 Cal.App.4th at p. 1792.) Here, mother doesn’t claim she was denied some

essential component of her reunification services, only that the services provided were

not uniquely well suited to her mental health issues.

       While we do not doubt that more services, and possibly better-tailored services,

might have helped mother here, the trial court’s conclusion that the services provided

were reasonable is supported by substantial evidence. The services provided—mental

health counseling, substance abuse treatment, a domestic violence program, and

parenting education, among others—directly addressed the reasons that led to A.T.’s

removal and largely conformed to the recommendations in mother’s psychological

exams. Mother does not allege the department failed to provide referrals or otherwise

failed to make these services available, nor does the record indicate a lack of contact

between the department and mother. Indeed, the social worker who testified at the 12-

month status review hearing made a point of trying to keep communication open between

herself and mother, but found it was largely a one-way street.




                                             16
       The only category of service mother alleges should have been provided, and

wasn’t, is assistance in managing A.T.’s medical needs. We are sympathetic to the fact

that these medical issues arose while he was outside her care, and that she therefore

required instruction to understand and properly administer his medicine. But the

department demonstrated what needed to be done, and mother never asked further

questions or indicated she needed further instruction. The trial court could, therefore,

reasonably conclude the department fulfilled their obligation on this front.

       Mother argues her failure to ask questions or to fully comprehend her son’s

medical issues was a function of her mental illness, and that the department should have

taken this into account and provided services that would help her in this regard. That is,

while the instruction provided may have been reasonable for other parents, it was

insufficient for her because of her mental health limitations. Specifically, mother argues

her mental health issues made her reticent to ask questions and contributed to her

misunderstanding of her child’s medical condition.

       However, on this record, there was substantial evidence for the juvenile court to

conclude that mother’s failure to ask questions was a sign of disinterest, not incapacity.

Mother didn’t just fail to ask questions about A.T.’s medicine, but also failed to ask about

the child’s numerous medical appointments (including at least one emergency room visit

and an outpatient surgery), never inquired about what these treatments were for, didn’t

ask why A.T. needed to see a specialist, didn’t ask and apparently didn’t understand what

medications he was on, and declined to ever administer the medications herself. While it



                                             17
is plausible her mental health issues could have caused her to avoid asking questions or

diminished her ability to express concern, it is also plausible that she just didn’t

appreciate the gravity of her son’s medical issues or was disinterested in learning how to

treat them. Indeed, our evidence of this isn’t just limited to mother’s failure to ask the

right questions or express sufficient concern. Both the social worker and foster parents

were generally apprehensive about how little mother looked out for A.T.’s physical safety

in a variety of ways, including by letting him run into the street and drink from a public

drinking fountain during a global pandemic despite the foster parents offering bottled

water. Because it is reasonable to infer mother was simply unable or uninterested in

learning about her son’s medical issues, substantial evidence supports the juvenile court’s

conclusion that the services provided were reasonable.

       Mother also argues the department should have offered her in-home care.

However, these services are only available for family maintenance, not reunification.

Indeed, mother participated in family maintenance services before removal and had some

amount of in-home help in the form of a parent partner and SafeCare. Both of those

programs had someone visit her home once a week, for a total of two days a week of in-

home help. This did not help; mother was receiving these services during both domestic

violence referrals which the department responded to and which led to removal. To the

extent mother argues she needed more in-home care—such as in-home nursing care or

24/7 in-home help—it’s not clear that such services were necessary or reasonable in

this case. The record indicates that A.T.’s medication regime, while somewhat



                                              18
complicated, was manageable, and his condition did not require around-the-clock

medical care. Therefore the juvenile court could have concluded that the services

actually provided—namely, instruction on how to administer and manage A.T.’s

medication—were reasonable.

       B.      Substantial Probability of Return

       Lastly, Mother argues the juvenile court erred in terminating her services and

setting a permanency planning hearing because there was a substantial probability A.T.

would be returned if she were provided six more months of services.

       Where, as here, the child is under the age of three at the time of removal, the

statutory scheme of providing reunification services establishes “three distinct periods

and three corresponding distinct escalating standards.” (Tonya M. v. Superior Court

(2007) 42 Cal.4th 836, 845.) In the first period—a phase from the jurisdictional hearing

to the six-month review hearing where services are “presumed”—“services are afforded

essentially as a matter of right.” (Ibid.) In the second period—a phase from the six-

month review hearing to the 12-month review hearing where services are “possible”—“a

heightened showing is required to continue services.” (Ibid.; see § 366.21, subd. (e)(3)

[requiring the court to continue the case to the 12-month hearing where “there is a

substantial probability that the child . . . may be returned to his or her parent . . . within

six months,” italics added].) And in the third period—a phase from the 12-month review

hearing to the 18-month review hearing where services are “disfavored.” (Tonya M., at

p. 845.) Services can be continued only if there is a “substantial probability that the child



                                               19
will be returned” within the extended time period (§ 366.21, subd. (g)(1), italics added),

and “the juvenile court finds specifically that the parent has ‘consistently and regularly

contacted and visited with the child,’ made ‘significant progress’ on the problems that led

to removal, and ‘demonstrated the capacity and ability both to complete the objectives of

his or her treatment plan and to provide for the child’s safety, protection, physical and

emotional well-being, and special needs.’ ” (Tonya M., at p. 845, quoting § 366.21,

subd. (g)(1)(A)-(C); see M.V. v. Superior Court (2008) 167 Cal.App.4th 166, 178 [“the

court can only continue the case to the 18-month review if it finds a substantial

probability the child will be returned to the parent; moreover, the court must find all three

of the listed factors to justify a finding of a substantial probability the child will be

returned to his or her parent”].)

       We review the juvenile court’s finding there is no substantial probability of return

and decision to terminate reunification services for substantial evidence. (Kevin R. v.

Superior Court (2010) 191 Cal.App.4th 676, 688.)

       Mother argues the court abused its discretion by refusing to continue the

reunification period to the 18-month review period. She argues the decision was not

supported by substantial evidence because she completed her case plan, made significant

progress in addressing the issues which led to removal, and had the capacity and ability to

provide for A.T.’s wellbeing.

       As we’ve seen, the focus of the court’s decision whether to award six more

months of services is whether it is “substantially probable” the child will be able to safely



                                               20
return home after the services. The court concluded the answer to that question was no.

The court reasoned that although mother had “physically complet[ed] services that were

required of” her, “[i]t does not appear as though [she is] invested in the care of [her]

medically-fragile child.” The court found she was “certainly not taking any initiative” to

learn how to care for him, and, because of that, the court was concerned A.T. “would

really have to fend for himself” if he were returned home.

       On this record, we cannot say the juvenile court’s decision was unreasonable. A.T.

is not a typical two-year-old baby. He has elevated medical needs which require

heightened attention and adherence to a strict medication regime. After 12 months of

services, mother had not demonstrated that she could manage his special needs on her

own. The primary evidence of this was her passivity. She did not ask questions regarding

A.T.’s medication regimen or at doctor visits despite the social worker making it clear

she was free to do so. She also did not demonstrate that she had a working knowledge of

his medical condition and the necessary treatments for it, an obvious prerequisite to

A.T.’s safe return home.

       Mother argues the court’s and department’s concerns about her are misplaced. She

suggests she was not disinterested in learning about A.T.’s condition but rather that it

only seemed like she was. She implies it’s not disinterest that caused her not to outwardly

display concern, ask questions, or show initiative, but rather her mental health issues,

which include social avoidance. This is supported by her contemporary complaints,

recorded in the department’s reports, that she was intimidated by the social worker and



                                             21
foster family. It is entirely believable that mother is telling the truth, and that her mental

health issues with social avoidance could have caused her to react to an inherently

intimidating system by being intimidated into passivity. Her argument seems to be that if

she were given six more months of services, she could work on this issue and

successfully demonstrate her interest in learning about A.T.’s medical needs to the court.

       Unfortunately for mother, the record supports a conclusion that six more months

of services would not have such an effect. Over the course of these dependency

proceedings, she has participated in 14 months of services and even showed some

progress, but not in this area. For example, mother didn’t test positive for drugs after

May 6, 2020, she remained medication compliant, became more engaged with A.T.

during visits, completed her case plan, was cooperative with the department, didn’t have

any additional law enforcement contacts, and appears not to have had any major mental

health episodes after the incident which led to removal. However, where mother did not

show progress was in demonstrating a concern for A.T.’s physical safety. She ignored

A.T.’s bleeding diaper rash, allowed him to run into the street unimpeded, allowed him to

drink from a public drinking fountain despite the risk of COVID-19, and let him play on

a closed play structure. This, coupled with the psychological evaluator’s opinion that she

would be “unable to adequately benefit from services” lends reasonable support to the

juvenile court’s determination that six more months of services was not appropriate under

section 366.21, subdivision (g).




                                              22
       We do not doubt that mother’s mental health issues make it more difficult for her

to manage her son’s medical condition, interact with other caregivers, or express or

experience the appropriate amount of concern for her son’s medical issues. Nor do we

doubt that she loves her son and wants to be reunified with him. Unfortunately, however,

those facts are not dispositive to the specific question before the juvenile court—that is,

whether it was substantially probable that after six more months of reunification services

mother would be able to safely manage A.T.’s medical needs at home. This is a question

that focuses on the risk of harm to the child, not on the parent’s needs or affection for the

child. On this record, we cannot say the court acted unreasonably in concluding six

additional months of services would not result in a substantial probability that mother

could safely manage A.T.’s medical needs at home.

                                             III

                                      DISPOSITION

       We deny the writ petition.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 SLOUGH
                                                                                              J.
We concur:


McKINSTER
                Acting P. J.


RAPHAEL
                           J.



                                             23